DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments submitted on November 04, 2021 for Application# 16/412,264.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6, 18, 19, 20 and 24 are amended.
No claims are newly added.
Claim 5 is canceled.

Examiner’s Remarks regrading Applicant’s response
Claims 1-4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 10-13 remarks regarding independent claims 1, 18 and 24 are persuasive. Examiner believes the specifically the invention to resolve conflicting changes between mobile devices and server due to latency of communication between them. Examiner believes the limitation of "accessing, at a first client device, a first changeset that is representative of an operation performed on a data object in a database by the first client device; 
transmitting, from the first client device and to a server, a synchronization request for synchronizing the database with one or more changesets generated by a second client device; 
receiving, at the first client device and from the server in response to synchronization request, a second changeset that is representative of an operation performed by the second client device on the data object, wherein the data object is shared between the first client device and the second client device, wherein receiving the second changeset includes: 
transmitting, by the first client device and to the server, a request to add a server checkpoint in a transaction log of the server after the second changeset has been downloaded by the first client device, wherein the server checkpoint indicates a position in the transaction log up to which changesets of other client devices are downloaded by the first client device; and 
merging, at the first client device, the first changeset and the second changeset to update the data object, wherein the merging is performed based one or more rules that are specific to a type of the operation in the first changeset and the second changeset” is considered in view of USPTO Guidelines regarding 35 U.S.C. 101 for eligible subject matter.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 18 and 24 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, accessing, at a first client device, a first changeset that is representative of an operation performed on a data object in a database by the first client device; 
transmitting, from the first client device and to a server, a synchronization request for synchronizing the database with one or more changesets generated by a second client device; 
receiving, at the first client device and from the server in response to synchronization request, a second changeset that is representative of an operation performed by the second client device on the data object, wherein the data object is shared between the first client device and the second client device, wherein receiving the second changeset includes: 
transmitting, by the first client device and to the server, a request to add a server checkpoint in a transaction log of the server after the second changeset has been downloaded by the first client device, wherein the server checkpoint indicates a position in the transaction log up to which changesets of other client devices are downloaded by the first client device; and 
merging, at the first client device, the first changeset and the second changeset to update the data object, wherein the merging is performed based one or more rules .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159